Citation Nr: 1410739	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-22 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the severance of service connection for nephropathy with hypertension as secondary to service-connected type II diabetes mellitus was proper.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

4.  Entitlement to service connection for a stroke or cerebrovascular accident (CVA) as secondary to service-connected coronary artery disease, type II diabetes mellitus, and hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from September 1966 to August 1968.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008, March 2010, and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2009 and January 2011, the Veteran and his spouse testified at hearings before a Decision Review Officer (DRO hearings).  In September 2013, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of all three hearings are associated with the claims folder.  

On the day of the September 2013 hearing, the Veteran submitted additional evidence from the VA Vet Center.  This evidence has not yet been considered by the RO.  However, because this evidence was submitted with a waiver of the RO's initial consideration, the Board accepts it for inclusion in the record and consideration at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

In a May 2010 rating decision, the RO denied the Veteran an increased rating in excess of 40 percent for bladder neuropathy.  The Veteran submitted a September 2010 Notice of Disagreement (NOD) with that denial, and the RO issued a March 2011 Statement of the Case (SOC) that continued to deny the claim.  However, the Veteran did not perfect his appeal of the increased rating claim for bladder neuropathy.  In fact, in an April 2011 VA Form 9, he specifically indicated he was not appealing this issue.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2013).  Therefore, the increased rating issue for bladder neuropathy is not on appeal before the Board.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records dated from 2011 and 2012, which have been reviewed by the RO and the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for a stroke (CVA) is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The evidence does not show that the grant of secondary service connection for nephropathy with hypertension was clearly and unmistakably erroneous.

2.  At worst, the Veteran has Level II hearing loss in both the right and left ears. 

3.  The Veteran is service-connected for the following disabilities:  PTSD, rated as 50 percent disabling; bladder neuropathy, rated as 40 percent disabling; coronary artery disease, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; peripheral neuropathy of the right upper extremity, rated as 10 percent disabling; peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as 0 percent disabling; and erectile dysfunction, rated as 0 percent disabling.  Also, based on the findings in the present decision, service connection for nephropathy with hypertension is also restored, with the RO to determine the rating.  The combined service-connected disability rating is currently 90 percent, which meets the schedular percentage criteria for TDIU.

4.  The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation consistent with his work and educational background.


CONCLUSIONS OF LAW

1.  The severance of secondary service connection for nephropathy with hypertension was not proper; thus, restoration of secondary service connection for nephropathy with hypertension is warranted.  38 U.S.C.A. §§ 1110, 5109A (West 2002); 38 C.F.R. §§ 3.105(d), 3.310 (2013); Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006).

2.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2013).

3.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

For the issues of whether severance of secondary service connection for nephropathy with hypertension was proper and entitlement to a TDIU, a review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In any event, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of these particular issues.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Moreover, the VCAA and its implementing regulations do not apply to the issue of the propriety of a severance of service connection, which requires application of the clear and unmistakable standard of review.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply in matters of revision of an RO decision on the basis of clear and unmistakable error.  See Parker v. Principi, 15 Vet. App. 407 (2002).

For the issue of entitlement to an increased rating for bilateral hearing loss, review of the claims folder reveals compliance with the VCAA.  In this regard, the RO sent the Veteran a VCAA notice letter dated in October 2009.  This letter provided guidance in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his increased rating claim for bilateral hearing loss; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In addition, the October 2009 VCAA letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Moreover, the October 2009 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice, and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated).  The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required.  The October 2009 VCAA notice letter was fully sufficient.  

Thus, the Veteran has received all required notice in this case for the increased rating issue for bilateral hearing loss, such that there is no error in the content of VCAA notice.  Additionally, there has not been an allegation of any error in VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

Moreover, with regard to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice for the increased rating issue for bilateral hearing loss prior to March 2010 rating decision on appeal.  Thus, there is no timing error.   

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records, VA outpatient treatment records, and VA examinations.  For his part, the Veteran has submitted personal statements, hearing testimony, argument from his representative, and an April 2010 private audiology examination.  The Veteran has not identified any additional, outstanding evidence that is relevant to his increased rating claim being decided herein.  

The Veteran was also afforded VA audiology examinations in December 2009, February 2011, and November 2011 in connection with his claim for an increased evaluation for his service-connected bilateral hearing loss.  The Board finds that these VA examinations obtained are adequate, as they fully address the rating criteria that are relevant to rating the hearing loss disability in this case.  The VA examiners provided audiometry testing that was adequate for the proper application of the rating criteria for bilateral hearing loss.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  21 Vet. App. at 455.  In this case, the December 2009 and November 2011 VA examiners addressed the functional impact of the Veteran's hearing loss.  Moreover, in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  There have been no allegations of any prejudice caused by a deficiency in the examinations here in terms of addressing functional loss.  

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected bilateral hearing loss disability since he was last examined in November 2011.  38 C.F.R. § 3.327(a).   At the September 2013 hearing, the Veteran incorrectly stated that he was last examined by VA for his hearing loss disability six years ago, which is clearly not the case.  Moreover, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case for the increased rating issue on appeal.  

With regard to the September 2013 videoconference hearing and the January 2011 DRO hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge or DRO who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At both hearings, but in particular the September 2013 videoconference hearing, the Veterans Law Judge, DRO, the Veteran, and the representative outlined the increased rating issue on appeal and engaged in a discussion as to substantiation of this claim.  The Veteran's specific bilateral hearing loss symptomatology was discussed in detail by the parties at that hearing.  The Veteran discussed difficulty understanding conversation, especially in the presence of background noise.  He stated that his VA issued hearing aids helped a little.  The basic elements for an increased rating were also identified.  See September 2013 hearing testimony at page 3.  Potential favorable outstanding medical evidence was discussed, including the possibility of any outstanding private medical evidence.  The actions of the Veterans Law Judge and DRO supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearings were legally sufficient, in particular the September 2013 videoconference hearing, and there has been no allegation to the contrary.  Moreover, the Veteran and his representative have not requested another hearing.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his increased rating claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case for the bilateral hearing loss issue.  Hence, there is no error or issue that precludes the Board from addressing the merits of this issue.   


II.  Severance of Service Connection for Nephropathy with Hypertension

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In addition, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

In a December 2006 rating decision, the RO granted service connection for nephropathy with hypertension as secondary to the Veteran's service-connected type II diabetes mellitus.  Based on the findings of a November 2006 VA examiner with accompanying laboratory reports, the RO found that the Veteran's renal nephropathy was "a complication" of the Veteran's service-connected type II diabetes mellitus.  In addition, the RO found that, although the Veteran's hypertension preexisted his diabetes since the mid-1980s, the hypertension was nonetheless "aggravated" by the Veteran's service-connected type II diabetes mellitus.  Upon awarding secondary service connection, the RO assigned a 30 percent evaluation for nephropathy with hypertension pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7541 (renal involvement in diabetes mellitus).  The disability was rated under the renal dysfunction criteria.  This 30 rating remained in effect from August 28, 2006, to August 1, 2010.

In a March 2010 rating decision, the RO proposed a severance of service connection for nephropathy with hypertension, and in a May 2010, the RO effectuated that severance effective August 1, 2010.  Based on the findings of a December 2009 VA examiner, the RO determined that the medical evidence of record actually failed to reveal current evidence of nephropathy.  The Veteran's renal function was normal, as was laboratory testing.  Moreover, the evidence did not show that the Veteran's hypertension was aggravated beyond its normal progression by his service-connected type II diabetes mellitus.  Thus, secondary service connection for nephropathy with hypertension was severed by the RO. 

Once service connection has been granted, it can be severed only upon evidence establishing that the grant of service connection was "clearly and unmistakably erroneous."  See Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  The burden of proof in such a case is on the Government (the Secretary).  38 C.F.R. § 3.105(d); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Clear and unmistakable error is defined as "a very specific and rare kind of error."  "It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Court has set forth a three-pronged test to determine whether there is clear and unmistakable error in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

However, in determining whether severance of service connection was proper, VA must also consider evidence that was generated after the original decision was made.  See Stallworth v. Nicholson, 20 Vet. App. 482 (2006) (a "severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current 'evidence establishes that [service connection] is clearly erroneous'" (quoting 38 C.F.R. § 3.105(d)); see Daniels v. Gober, 10 Vet. App. 474, 480   (1997) (38 C.F.R. § 3.105(d) "clearly contemplates the consideration of evidence acquired after the original grant of service connection").  That is, the regulation specifically allows for a change in medical diagnosis to serve as a basis for severance.  38 C.F.R. § 3.105(d).  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is "clearly erroneous."  Id.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  Id.  

Service connection for a disability, however, will not be severed if service connection has been in effect for 10 or more years, except upon a showing that the original grant was based on fraud or it is shown from service records that the person concerned did not have the requisite service or character of discharge.  See 38 U.S.C.A. § 1159 (West 2002); 38 C.F.R. § 3.957 (2013).  In the Veteran's case, the award for nephropathy with hypertension had not been in effect for 10 or more years; thus, this provision pertaining to the protection of service connection is not applicable here.

Precise procedural requirements must be followed by the RO in order to properly inform the Veteran of the proposed severance.  Specifically, a rating proposing severance is to be prepared setting forth all material facts and reasons.  The Veteran must be notified at his latest address of record of the contemplated action and furnished detailed reasons.  He must be given 60 days for response and presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d).  The Veteran may also request a predetermination hearing within 30 days of the proposed notice.  38 C.F.R. § 3.105(i).  If no hearing is requested, and additional evidence is not received, a final rating action will be taken, and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

Initially, the Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(d).  In other words, the severance was procedurally proper.  Specifically, after the proposed severance in a March 2010 rating decision, the Veteran was given 60 days to present additional evidence and was notified at his address of record.  The Veteran did not request a  predetermination hearing.  Subsequently, the final severance was issued in May 2010.  The effective date of the severance of service connection for nephropathy with hypertension was August 1, 2010, which was the last day of the month after expiration of the 60-day period from the date of notice of the May 2010 final rating action, as set for in the applicable VA regulation.  See 38 C.F.R. § 3.105(d), (i). Thus, all procedural requirements were met.  

Accordingly, the remaining issue is whether the severance itself was proper in accordance with the applicable law and regulations.  As mentioned above, the evidence must establish that the grant of service connection was clearly and unmistakably erroneous.  See 38 C.F.R. § 3.105(d).  In other words, the evidence must be undebatable that the Veteran did not meet the criteria for a grant of service connection.  This is a much higher burden of proof than that which is necessary for simply denying a Veteran's claim for service connection.  In the latter case, all that is essentially required is that the evidence show that it is less likely than not that the Veteran meets the service connection criteria (i.e. that the preponderance of the evidence is against the service connection claim).

With respect to the merits of the severance, however, the Board finds there is no clear and unmistakable error to refute the evidence that the Veteran has nephropathy with hypertension secondary to his service-connected type II diabetes mellitus.  Specifically, a November 2006 VA examiner found that the Veteran had renal nephropathy as "a complication" of the Veteran's service-connected type II diabetes mellitus.  The nephropathy had existed for two years.  In addition, the November 2006 VA examiner found that, although the Veteran's hypertension preexisted his diabetes mellitus since the mid-1980s, the hypertension was nonetheless "aggravated" by the Veteran's service-connected type II diabetes mellitus.  The November 2006 VA examiner cited to November 2006 VA laboratory reports revealing trace protein in the urine and ketones.  VA laboratory reports dated in December 2007 also revealed trace proteins in the urine.  Based on these laboratory findings, another VA examiner in December 2007 found that the Veteran still had nephropathy as a renal complication of service-connected type II diabetes mellitus.  Protein in the urine was confirmed upon laboratory analysis.  In addition, the December 2007 VA examiner commented that the Veteran's hypertension is aggravated by his service-connected type II diabetes mellitus because diabetes mellitus causes micro and macro vascular disease that can aggravate hypertension.  Furthermore, in a December 2008 private treatment letter, Dr. D.D., MD. (initials used to protect privacy), indicated that he treated the Veteran for nephropathy with hypertension.  Thus, it cannot be said that there was clear and unmistakable error in the present case for the granting of secondary service connection for nephropathy with hypertension.  

The Board acknowledges the existence of countervailing evidence of record indicating that the Veteran does not have a current diagnosis of nephropathy and that his hypertension was not aggravated by his service-connected type II diabetes mellitus.  See December 2009 VA examination; February 2011 VA genitourinary examination; and several more recent VA laboratory reports revealing no protein in the urine.  On this issue, a change in diagnosis may be accepted as a basis for severance action, if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is "clearly erroneous."  38 C.F.R. § 3.105(d).  Notably, neither the December 2009 VA examiner nor the February 2011 VA examiner stated in particular that the earlier diagnosis of nephropathy was "clearly erroneous" in accordance with the applicable regulation or that is was "clearly erroneous" to find that the Veteran's hypertension was aggravated by his diabetes mellitus.  

VA's task in assessing whether severance of service connection was proper is not to assess the probative value and weight of evidence proffered, or to determine whether the preponderance of the evidence is against the claim on appeal.  Rather, it is VA's task to determine whether the grant of secondary service connection for nephropathy with hypertension constitutes clear and unmistakable error, which is a very onerous standard.  A nuanced balancing of the weight, credibility, and probative value of the evidence of record in making such a determination would constitute legal error.  Stallworth, 20 Vet. App. at 488.  Given the mixed evidence of record, the countervailing evidence in itself does not rise to the level of proof necessary for a finding that there was clear and unmistakable error in the grant of secondary service connection for nephropathy with hypertension.  

In summary, the evidence of record on the issue of whether the Veteran has nephropathy with hypertension secondary to his service-connected type II diabetes mellitus renders this case short of undebatable.  While there certainly is conflicting evidence on whether the Veteran has current nephropathy with hypertension on a secondary basis, there is no clear and unmistakable evidence showing that he did not.  Therefore, the Board concludes that the grant of secondary service connection for nephropathy with hypertension did not involve clear and unmistakable error.  Accordingly, severance of secondary service connection for nephropathy with hypertension on the basis of clear and unmistakable error, effective August 1, 2010, was improper.  See 38 C.F.R. §§ 3.105(d), 3.310 (2013).  The claim to restore secondary service connection for nephropathy with hypertension is granted.


III.  Increased Rating for Bilateral Hearing Loss

      A.	Schedular Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, such as the present case, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

The Veteran's bilateral hearing loss is currently assigned a noncompensable (zero percent) evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his bilateral hearing loss.  

The Veteran filed an increased rating claim for his service-connected bilateral hearing loss in October 2009.  He has claimed that his bilateral hearing loss is getting worse and believes that he is entitled to a compensable rating.  He has described increased difficulty in understanding and hearing people speak during conversations, especially when there is background noise, in groups, or if the speaker is turned away.  He has also stated that he has difficulty hearing the television and using a telephone.  The Veteran has further asserted that his hearing loss limits his ability to work, and he has indicated that hearing aids only help a little. See January 2011 hearing testimony; September 2013 hearing testimony.

The Veteran was provided hearing aids by VA in September 2008.  He also underwent a VA audiology diagnostic study in September 2008 at which time puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
25
35
55
55
LEFT
30
45
50
50

The pure tone threshold average was 43 decibels in the right ear and 44 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 96 percent in both ears.  

These audiometric findings equate to Level I hearing in both ears.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

In connection with his increased rating claim for bilateral hearing loss, the Veteran was afforded another VA audiology examination in December 2009.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
20
40
55
60
LEFT
30
45
55
60


The pure tone threshold average was 44 decibels in the right ear and 48 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 100 percent in the right ear and 96 percent in the left ear. 

These audiometric findings equate to Level I hearing in both ears.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is again apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Veteran was afforded an additional VA audiology examination in February 2011.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
30
45
65
65
LEFT
35
55
60
60

The pure tone threshold average was 51 decibels in the right ear and 53 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 88 percent in both ears.  

These audiometric findings equate to Level II hearing in both ears.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is also apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Veteran was afforded another VA audiology examination in November 2011.  At that time, puretone thresholds, in decibels, were as follows:





HERTZ 



1000
2000
3000
4000
RIGHT
30
50
60
65
LEFT
35
50
65
70

The pure tone threshold average was 51 decibels in the right ear and 55 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 92 percent in the right ear and 88 percent in the left ear.

These audiometric findings equate to Level I hearing loss in the right ear and Level II hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

Thus, all three VA examinations during the appeal period have resulted in findings corresponding to a noncompensable evaluation.  

The Veteran has also submitted an April 2010 private audiology evaluation.  This private report was provided in graphic representations without numerical interpretation as to the exact puretone thresholds found.  However, the Court has held that the Board cannot discount audiograms simply because they are in graphical form.  The Court explained that a clear graphical audiogram can be interpreted by the Board, as interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (emphasis added).  In the present case, the Board finds that the April 2010 private graphical representation is clear and its interpretation is not disputable for each puretone threshold.         

Specifically, in the April 2010 private audiogram, puretone thresholds, in decibels, were as follows:




HERTZ 



1000
2000
3000
4000
RIGHT
25
40
60
60
LEFT
30
45
60
65

The pure tone threshold average was 46 decibels in the right ear and 50 decibels in the left ear.  The controlled speech discrimination test revealed speech recognition of 96 percent in the right ear and 92 percent in the left ear.

These audiometric findings equate to Level I hearing in both ears.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is again apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

With regard to the above April 2010 private audiogram, it is unclear whether speech discrimination testing was performed by the Maryland CNC test.  On this issue, pursuant to 38 C.F.R. § 4.85(a), the controlled speech discrimination test administered by a state-licensed audiologist must be the Maryland CNC Test.  However, the Court has held if a private audiogram does not specifically identify whether speech discrimination testing was performed by of the Maryland CNC test, the claim must be remanded to ask the private audiologist to clarify what test was used, unless it can be shown the private test would not support an increased rating even if considered.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).  In the present case, as discussed above, the April 2010 private audiology test does not support an increased rating, even when considered.  Thus, a remand for clarification would serve no purpose here.  

The Board has also considered the Veteran's lay assertions regarding his diminished hearing and its impact on his daily life and work.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
  
Consequently, the evidence does not support a compensable disability rating for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, on this record, the results do not provide a basis to grant a compensable rating when considering the service-connected hearing loss in both ears.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), the Board has also determined that there is no basis to "stage" the Veteran's rating for his service-connected bilateral hearing loss disability.


      B.	Extraschedular Consideration

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

In the present case, however, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration, for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which it is rated.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria for hearing loss reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing, understanding speech, and use of hearing aids.  As discussed above, there are higher ratings available under the diagnostic code for hearing loss, but the Veteran's disability is not productive of such impairment.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular noncompensable evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  

In any event, to the extent it could be argued the rating criteria do not cover all of the Veteran's symptomatology for his bilateral hearing loss, the Board also finds no probative evidence this disability markedly interferes with his ability to work, meaning above and beyond that contemplated by his noncompensable rating.  As noted above, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Veteran is currently 67 years of age.  He worked as a truck driver for over 30 years from 1969 to 2001, when he retired to care for his former wife who had sustained a stroke at that time.  He has a high school education.  See December 2004 and July 2006 private psychological examinations; December 2007 TDIU application.  The Veteran has indicated that his hearing loss makes it difficult for him to hear the conversations of others, even with hearing aids.  However, the evidence, including his lay statements, does not suggest that he stopped working due to his service-connected hearing loss in 2001.  There is also no specific indication that he missed any time from work due to his hearing loss.  The Veteran is disabled due to other service-connected and nonservice-connected conditions in the present case.  Overall, although the Veteran would have some difficulty communicating and hearing at a job with background noise (see December 2009 and November 2011 VA audiology examinations), the evidence of record fails to demonstrate "marked" interference with employment from the bilateral hearing loss disability on appeal.  38 C.F.R. § 3.321(b)(1).   

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to the Veteran's service-connected bilateral hearing loss, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  His post-service evaluation and treatment for his hearing loss has been only on an outpatient basis, and he has not been frequently hospitalized due to his hearing loss disability.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


IV.  TDIU 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).    

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran contends that he is prevented from performing substantially gainful employment due to the combination of his service-connected diabetes mellitus, bladder neuropathy, coronary artery disease, peripheral neuropathy of the upper and lower extremities, nephropathy with hypertension, PTSD, hearing loss, and tinnitus.  The Veteran is currently 67 years of age.  He worked as a truck driver for over 30 years from 1969 to 2001, when he retired at that time to care for his former wife who had sustained a stroke.  He has a high school education.  He states that his coronary artery disease causes constant fatigue, requiring frequent rest breaks.  He is no longer able to stand or walk for long periods of time and can no longer safely drive a truck.  His bladder problems cause him to have to use the bathroom every 15-20 minutes and wear adult diapers.  His PTSD results in easy frustration and anger, along with memory loss.  His currently nonservice-connected residuals of a stroke also impact his memory and cognitive functioning.  He believes that he can no longer make business decisions by himself.  See December 2004 and July 2006 private psychological examinations; December 2007 TDIU application; September 2013 hearing testimony; October 2009 DRO hearing testimony; June 2009 VA Form 9; July 2008 Veteran's statement.  

At present, the Veteran has the following service-connected disabilities:  PTSD, rated as 50 percent disabling; bladder neuropathy, rated as 40 percent disabling; coronary artery disease, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; peripheral neuropathy of the right upper extremity, rated as 10 percent disabling; peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as 0 percent disabling; and erectile dysfunction, rated as 0 percent disabling.  Based on the findings in the present decision, service connection for nephropathy with hypertension is restored, with the RO to determine the rating.  In any event, at present, the combined service-connected disability rating is 90 percent with consideration of the bilateral factor (under the combined rating table) and that many of his disabilities are considered as one single disability due to their common etiology.  38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Therefore, at present, the schedular percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).  

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Id.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The evidence of record supports the award of a TDIU rating in this case.  The Veteran has submitted credible lay statements attesting to the current severity of the combination of his service-connected disabilities and their severe impact on his ability to function in a work setting.  A December 2009 VA audiology examiner noted hearing difficulty at a work setting.  In addition, a December 2009 private neurologist opined that the Veteran has memory loss stemming from his service-connected hypertension and nonservice-connected stroke.  A February 2011 VA Alzheimer Center note indicated that the Veteran has memory loss and "dementia" in part due to his PTSD.  A February 2011 VA genitourinary examiner also found that the Veteran's service-connected bladder problems limited his ability to work and activities of daily living.  His incontinence limits the Veteran's ability to engage in strenuous activity.  A March 2011 Virtual VA treatment record observed that the Veteran has frequent incontinence with the need to change an adult diaper four to five times a day.  An October 2011 VA examiner opined that the Veteran's service-connected diabetes mellitus, neuropathy, and bladder conditions were only somewhat limiting to employment.  However, when considered in conjunction with the effects of his service-connected coronary artery disease, the Veteran was quite weak, making even shopping difficult.  It was noted that his service-connected heart condition would likely prevent him from passing a driver's test for a tractor trailer driver position.  He also has memory loss due to multiple factors (PTSD and his stroke residuals).  The October 2011 VA examiner concluded that his service-connected heart condition was the primary factor preventing him from securing or maintaining substantially gainful employment.  A December 2012 VA field examiner also indicated that the Veteran was not capable of handling his finances without assistance.  The prognosis for the Veteran was for further mental and physical deterioration.  A September 2013 VA Vet Center record further documented that the Veteran was now homeless due to failing health (from multiple disorders) and psychiatric problems from PTSD.  He had moved into VA's full-time residential program.  

The Board finds that all of the above evidence is entitled to significant probative value in support of the Veteran's claim.  In short, there is clear, credible, and probative medical and lay evidence in support of the claim for entitlement to TDIU. A Veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a).  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

As noted, the Veteran has a high school education, and he worked in the same capacity as a truck driver for over 30 years up to 2001.  The Board has considered the Veteran's functional capacity and work experience in determining that no type of employment would appear appropriate for the Veteran.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The severity of several of the Veteran's nonservice-connected disorders (e.g. his stroke) and the Veteran's advancing age (67) are factors that can also affect his ability to work.  However, as noted, advancing age and nonservice-connected disorders may not be considered for purposes of assigning a TDIU rating. 38 C.F.R. § 4.19.  Although the Veteran may have originally retired to care for his then spouse in 2001, voluntary retirement does not necessarily show employability and should not be used as the only evidence of employability.  Careful consideration has been given here to distinguishing a worsened disability that would now cause unemployability from prior unemployment simply due to retirement.  Here, the available evidence has shown that, regardless of the reasons for the Veteran's earlier retirement in 2001, he currently would not be able to secure or follow a substantially gainful occupation as a result of the combination of his service-connected disabilities.  38 C.F.R. § 4.16(a).  

In conclusion, the Board finds that the evidence supports the grant of entitlement to TDIU.  38 C.F.R. § 4.3.  The medical and lay evidence of record establishes that the combination of the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  Accordingly, the appeal is granted.  

In making this determination, the Board emphasizes that, in the present case, the TDIU award is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone.  That is to say, the Veteran does not meet the criteria for a TDIU based on any single disability alone.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  


ORDER

The severance of secondary service connection for nephropathy with hypertension was improper, such that restoration of secondary service connection is granted, subject to the provisions governing the award of monetary benefits.   

A compensable disability rating for bilateral hearing loss is denied. 

Subject to the provisions governing the award of monetary benefits, entitlement to TDIU is granted.  


REMAND

The Board finds that additional development of the evidence is required for the issue of entitlement to service connection for a stroke (CVA).  Specifically, the Board finds that a VA examination and medical opinion are necessary to determine the nature and etiology of the Veteran's strokes (CVAs), to include whether they are secondary to his service-connected coronary artery disease, type II diabetes mellitus, or hypertension.  

Accordingly, the issue is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of his documented strokes (CVAs).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not the Veteran's strokes (CVAs) were either caused by or permanently aggravated by his service-connected coronary artery disease, type II diabetes mellitus, or hypertension.  

In rendering the above opinions, the examiner is advised of the following evidence:  

* Private Mercy Health Center records documenting multiple strokes (CVAs) from February 2007 to April 2007 with CT scans of the head and other testing;

* Mercy Health Center History and Physical dated in April 2007 stating that "these strokes are likely lacunar infarcts secondary to low flow either because of hypertension-induced vasospasm or possibly due to hypotension and/or bradycardia."  It was noted the strokes do not appear to be "embolic strokes," but certainly coagulopathy is a concern.

* Mercy Health Center Discharge Summary dated in April 2007 diagnosing "acute left posterior inferior cerebellar artery stroke, likely embolic with source unidentified."  

* Private consultation dated in July 2007 assessing infarcts in both the right and left hemispheres of the brain, which certainly could suggest a history of possible "cardiac" embolic source.

* Private echocardiogram dated in July 2007 noting multiple strokes in multiple locations, potentially related to cardio embolic phenomenon.  However, after the procedure, no embolic source was identified.  

* VA nurse practitioner examination dated in December 2009 finding that the Veteran's acute left posterior inferior cerebellar artery stroke, embolic occlusion, was not secondary to diabetes mellitus, as the Veteran has a positive Leiden V factor deficiency leading to an increased risk for venous thrombosis.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

3.  Thereafter, the RO/AMC should consider all of the evidence of record and readjudicate the issue of service connection for a stroke or cerebrovascular accident (CVA) as secondary to service-connected coronary artery disease, type II diabetes mellitus, or hypertension.  

If the benefit sought is not granted, the RO/AMC should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


